Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to the prior art rejection of claim(s) 21 have been considered but are moot because the new ground of rejection does not rely on a same reference combination applied in the prior rejection of record.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 10-12, 19 of U.S. Patent No. 10,132,888 in view of Gebhardt (US 2009/0299170). Claims 1-3, 10-12, 19 of ‘888 teach all the limitations found in claims 21-24 of the current application, except are silent in teaching a first magnet and a second magnet separated by a gap.
Gebhardt, which is also in the field of MRI, teaches a first magnet and a second magnet separated by a gap [Fig. 2-4, see magnets 110/111 are separated by a gap. See also rest of reference.].
It would have been obvious to a person having ordinary skill in the art at the time of the claimed invention to combine the teachings of ‘888 and Gebhardt because both MRI systems are MRI systems combined with PET [‘888 – Fig. 2; Gebhardt – Claim 1] and because Gebhardt teaches it was known in the art to have two magnet housings for hybrid MRI/PET scanners [Gebhardt – Fig. 2-4] and therefore, it would have been obvious to try using the two magnets disclosed in Gebhardt in ‘888 to perform the same task of executed a main magnetic field for MRI.

Claims 21-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 8,334,697 (common inventor DeMeester) in view of Gebhardt (US 2009/0299170). Claims 1-14 of ‘’697 teach all the limitations found in claims 21-24 of the current application, except are silent in teaching a first magnet and a second magnet separated by a gap.
Gebhardt, which is also in the field of MRI, teaches a first magnet and a second magnet separated by a gap [Fig. 2-4, see magnets 110/111 are separated by a gap. See also rest of reference.].
It would have been obvious to a person having ordinary skill in the art at the time of the claimed invention to combine the teachings of ‘697 and Gebhardt because both MRI systems are MRI systems combined with PET [‘697 – abstract; Gebhardt – Claim 1] and because Gebhardt teaches it was known in the art to have two magnet housings for hybrid MRI/PET scanners [Gebhardt – Fig. 2-4] and therefore, it would have been obvious to try using the two magnets disclosed in Gebhardt in ‘697 to perform the same task of executed a main magnetic field for MRI.

Claims 21-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 8,604,795 (common inventor DeMeester) in view of Gebhardt (US 2009/0299170). Claims 1-19 of ‘795 teach all the limitations found in claims 21-24 of the current application, except are silent in teaching a first magnet and a second magnet separated by a gap.
Gebhardt, which is also in the field of MRI, teaches a first magnet and a second magnet separated by a gap [Fig. 2-4, see magnets 110/111 are separated by a gap. See also rest of reference.].
It would have been obvious to a person having ordinary skill in the art at the time of the claimed invention to combine the teachings of ‘795 and Gebhardt because both MRI systems are MRI systems combined with PET [‘795 – abstract; Gebhardt – Claim 1] and because Gebhardt teaches it was known in the art to have two magnet housings for hybrid MRI/PET scanners [Gebhardt – Fig. 2-4] and therefore, it would have been obvious to try using the two magnets disclosed in Gebhardt in ‘795 to perform the same task of executed a main magnetic field for MRI.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Regarding claim 22, the claim discloses “wherein the gradient coil assembly is of a singular construction.” The specification only mentions “singular construction” once in [0047]. However, the term “singular construction” is not described adequately enough to determine what is meant by the term. [0047] refers to Fig. 3 of the application. In Fig. 3, the gradient coil assembly is formed of multiple parts (i.e shield coils, primary coils, connections). So it would seem that the gradient coil assembly is plurally constructed. Therefore, this claim lacks enablement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 22, the claim discloses “wherein the gradient coil assembly is of a singular construction.” The specification only mentions “singular construction” once in [0047]. However, the term “singular construction” is not described adequately enough to determine what is meant by the term. [0047] refers to Fig. 3 of the application. In Fig. 3, the gradient coil assembly is formed of multiple parts (i.e shield coils, primary coils, connections). So it would seem that the gradient coil assembly is plurally constructed. Therefore, this claim is also considered indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Overweg (WO 2008/122899), in view of Schulz (US 8,723,521).

Regarding claim 21, Overweg teaches a gradient coil assembly for a horizontal open magnetic resonance imaging system (MRI), the open MRI having a longitudinal axis and a magnet, and a gap, the gradient coil assembly comprising: 
a first plurality of shielding coils located between the magnet and the longitudinal axis [Figs. 3 and 13-14, wherein shield coils include primary shield coil windings 34. See Pages 6-7, wherein shield coils are provided for at least the x and y directions. Figs. 6, 13-14 and claim 14, discloses that the shield coil windings 34 are located within the main magnet windings 62 and that the primary gradient coil windings and the shield coil windings are split into two sections. See also rest of reference.]; 
a second plurality of shielding coils located between the magnet and the longitudinal axis [Figs. 3 and 13-14, wherein shield coils include primary shield coil windings 34. See Pages 6-7, wherein shield coils are provided for at least the x and y directions. Figs. 6, 13-14 and claim 14, discloses that the shield coil windings 34 are located within the main magnet windings 62 and that the primary gradient coil windings and the shield coil windings are split into two sections. See also rest of reference.]; 
a first plurality of primary gradient coils located between the first plurality of shielding coils and the longitudinal axis [Figs. 3 and 13-14, wherein primary gradient coils include primary gradient coil windings 32. See Pages 6-7, wherein primary gradient coils are provided for at least the x and y directions. Figs. 13-14 and claim 1, discloses that the primary gradient coil windings 32 are located within the shield coil windings 34 and that the primary gradient coil windings and the shield coil windings are split into two sections. See also rest of reference.]; 
a second plurality of primary gradient coils located between the second plurality of shielding coils and the longitudinal axis [Figs. 3 and 13-14, wherein primary gradient coils include primary gradient coil windings 32. See Pages 6-7, wherein primary gradient coils are provided for at least the x and y directions. Figs. 13-14 and claim 1, discloses that the primary gradient coil windings 32 are located within the shield coil windings 34 and that the primary gradient coil windings and the shield coil windings are split into two sections. See also rest of reference.]; and 
a supporting structure containing the first and second plurality of shield coils and the first and second plurality of primary gradient coils [Fig. 14, wherein the primary gradient coil 32 and shield coil 34 are within the brace 54”. The brace 54” therefore contains the first and second plurality of shield coils and the first and second plurality of primary gradient coils. Claim 3, brace 54” to rigidly connect the gradient coil assembly and therefore provide support. See also rest of reference.]. , 
wherein the supporting structure includes a portion traversing the gap for facilitating alignment of the first and second pluralities of shielding and primary gradient coils [Fig. 14, wherein 54” traverses the gap. The portion traversing the gap of brace 54 can also be seen in Figs. 5-6 and 10. Claim 3, brace 54” to rigidly connect the gradient coil assembly and therefore provide support and will facilitate alignment of the primary and shield coils. See also rest of reference.], 
wherein the gradient coil assembly does not contain the first magnet and the second magnet [Fig. 13-14, wherein the assembly does not include the magnet coils. See also claims 1-13 and rest of reference.].
However, Overweg is silent in teaching a first magnet and a second magnet separated by a gap.
Schulz, which is also in the field of MRI, teaches a first magnet and a second magnet separated by a gap [Fig. 1, see magnets 10 are separated by a gap. See also rest of reference.].
It would have been obvious to a person having ordinary skill in the art at the time of the claimed invention to combine the teachings of Overweg and Schulz because both MRI systems are MRI systems combined with PET [Overweg - Abstract; Schulz – Abstract] and because Schulz teaches it was known in the art to have two magnet housings for hybrid MRI/PET scanners [Schulz – Fig. 1] and therefore, it would have been obvious to try using the two magnets disclosed in Schulz in Overweg to perform the same task of executed a main magnetic field for MRI.

Regarding claim 22, Overweg and Schulz teach the limitations of claim 21, which this claim depends from.
Both Overweg and Schulz teach wherein the gradient coil assembly is of a singular construction [Overweg – See Fig. 3, 5-6, 13-14; Schulz – Fig. 1, see gradient coil assembly 20/21.].

Regarding claim 23, Overweg and Schulz teach the limitations of claim 21, which this claim depends from.
Overweg further teaches wherein the portion of the supporting structure traversing the gap is a portion of a continuous former [Fig. 14, wherein a portion 54” traverses the gap and is part of continuous brace 54”. The portion traversing the gap of brace 54 can also be seen in Figs. 5-6 and 10. Claim 3, brace 54” to rigidly connect the gradient coil assembly and therefore provide support and will facilitate alignment of the primary and shield coils. See also rest of reference.].

Regarding claim 24, Overweg and Schulz teach the limitations of claim 21, which this claim depends from.
Overweg further teaches wherein the portion of the supporting structure traversing the gap has a radiation attenuation value that is uniform across the supporting structure [See Figs. 10 and14, see brace 54 is continuous and made of the same material. Therefore, the radiation attenuation value is uniform across the brace. See also rest of reference.].

Claims 21-24 can also be rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Overweg (WO 2008/122899), in view of Gebhardt (US 2009/0299170).


Regarding claim 21, Overweg teaches a gradient coil assembly for a horizontal open magnetic resonance imaging system (MRI), the open MRI having a longitudinal axis and a magnet, and a gap, the gradient coil assembly comprising: 
a first plurality of shielding coils located between the magnet and the longitudinal axis [Figs. 3 and 13-14, wherein shield coils include primary shield coil windings 34. See Pages 6-7, wherein shield coils are provided for at least the x and y directions. Figs. 6, 13-14 and claim 14, discloses that the shield coil windings 34 are located within the main magnet windings 62 and that the primary gradient coil windings and the shield coil windings are split into two sections. See also rest of reference.]; 
a second plurality of shielding coils located between the magnet and the longitudinal axis [Figs. 3 and 13-14, wherein shield coils include primary shield coil windings 34. See Pages 6-7, wherein shield coils are provided for at least the x and y directions. Figs. 6, 13-14 and claim 14, discloses that the shield coil windings 34 are located within the main magnet windings 62 and that the primary gradient coil windings and the shield coil windings are split into two sections. See also rest of reference.]; 
a first plurality of primary gradient coils located between the first plurality of shielding coils and the longitudinal axis [Figs. 3 and 13-14, wherein primary gradient coils include primary gradient coil windings 32. See Pages 6-7, wherein primary gradient coils are provided for at least the x and y directions. Figs. 13-14 and claim 1, discloses that the primary gradient coil windings 32 are located within the shield coil windings 34 and that the primary gradient coil windings and the shield coil windings are split into two sections. See also rest of reference.]; 
a second plurality of primary gradient coils located between the second plurality of shielding coils and the longitudinal axis [Figs. 3 and 13-14, wherein primary gradient coils include primary gradient coil windings 32. See Pages 6-7, wherein primary gradient coils are provided for at least the x and y directions. Figs. 13-14 and claim 1, discloses that the primary gradient coil windings 32 are located within the shield coil windings 34 and that the primary gradient coil windings and the shield coil windings are split into two sections. See also rest of reference.]; and 
a supporting structure containing the first and second plurality of shield coils and the first and second plurality of primary gradient coils [Fig. 14, wherein the primary gradient coil 32 and shield coil 34 are within the brace 54”. The brace 54” therefore contains the first and second plurality of shield coils and the first and second plurality of primary gradient coils. Claim 3, brace 54” to rigidly connect the gradient coil assembly and therefore provide support. See also rest of reference.]. , 
wherein the supporting structure includes a portion traversing the gap for facilitating alignment of the first and second pluralities of shielding and primary gradient coils [Fig. 14, wherein 54” traverses the gap. The portion traversing the gap of brace 54 can also be seen in Figs. 5-6 and 10. Claim 3, brace 54” to rigidly connect the gradient coil assembly and therefore provide support and will facilitate alignment of the primary and shield coils. See also rest of reference.], 
wherein the gradient coil assembly does not contain the first magnet and the second magnet [Fig. 13-14, wherein the assembly does not include the magnet coils. See also claims 1-13 and rest of reference.].
However, Overweg is silent in teaching a first magnet and a second magnet separated by a gap.
Gebhardt, which is also in the field of MRI, teaches a first magnet and a second magnet separated by a gap [Fig. 2-4, see magnets 110/111 are separated by a gap. See also rest of reference.]. Gebhardt also teaches a first plurality of shielding coils located between the first magnet and the longitudinal axis [Fig. 2, shield coils 126. See also rest of figures. ¶0044 wherein the shield coils are used to shield the x- , y-, z-directions and therefore, there are a plurality of coils with shield coils 126. See also rest of reference.]; a second plurality of shielding coils located between the second magnet and the longitudinal axis [Fig. 2, shield coils 127. See also rest of figures. ¶0044 wherein the shield coils are used to shield the x- , y-, z-directions and therefore, there are a plurality of coils with shield coils 127. See also rest of reference.]; a first plurality of primary gradient coils located between the first plurality of shielding coils and the longitudinal axis [Fig. 2, gradient coils 124. See also rest of figures. ¶0044 wherein the gradient coils are used to provide gradients in  the x-, y-, z-directions and therefore, there are a plurality of coils with gradient coils 124. See also rest of reference.]; a second plurality of primary gradient coils located between the second plurality of shielding coils and the longitudinal axis [Fig. 2, gradient coils 125. See also rest of figures. ¶0044 wherein the gradient coils are used to provide gradients in  the x-, y-, z-directions and therefore, there are a plurality of coils with gradient coils 125. See also rest of reference.]; and a supporting structure for the first and second plurality of shield coils and the first and second plurality of primary gradient coils [See claim 3. See also rest of references for gradient supporting structure.], wherein the supporting structure includes a portion traversing the gap for facilitating alignment of the first and second pluralities of shielding and primary gradient coils [See claim 3. See also rest of references for gradient supporting structure.], wherein the gradient coil assembly does not contain the first magnet and the second magnet [See claim 3. See also rest of references for gradient supporting structure.].
It would have been obvious to a person having ordinary skill in the art at the time of the claimed invention to combine the teachings of Overweg and Gebhardt because both MRI systems are MRI systems combined with PET [Overweg - Abstract; Gebhardt – Claim 1] and because Gebhardt teaches it was known in the art to have two magnet housings for hybrid MRI/PET scanners [Gebhardt – Fig. 2-4] and therefore, it would have been obvious to try using the two magnets disclosed in Gebhardt in Overweg to perform the same task of executed a main magnetic field for MRI.

Regarding claim 22, Overweg and Gebhardt teach the limitations of claim 21, which this claim depends from.
Both Overweg and Gebhardt teach wherein the gradient coil assembly is of a singular construction [Overweg – See Fig. 3, 5-6, 13-14; Schulz – Fig. 4, wherein the gradient coil assembly 301 is made of a singular construction.].

Regarding claim 23, Overweg and Gebhardt teach the limitations of claim 21, which this claim depends from.
Overweg further teaches wherein the portion of the supporting structure traversing the gap is a portion of a continuous former [Fig. 14, wherein a portion 54” traverses the gap and is part of continuous brace 54”. The portion traversing the gap of brace 54 can also be seen in Figs. 5-6 and 10. Claim 3, brace 54” to rigidly connect the gradient coil assembly and therefore provide support and will facilitate alignment of the primary and shield coils. See also rest of reference.].

Regarding claim 24, Overweg and Gebhardt teach the limitations of claim 21, which this claim depends from.
Overweg further teaches wherein the portion of the supporting structure traversing the gap has a radiation attenuation value that is uniform across the supporting structure [See Figs. 10 and14, see brace 54 is continuous and made of the same material. Therefore, the radiation attenuation value is uniform across the brace. See also rest of reference.].


Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over previous cited Overweg, in view of previously cited Schulz, in view of Feenan (US 6,940,281).

Regarding claim 25, Overweg and Schulz teach the limitations of claim 21, which this claim depends from.
	Overweg further teaches wherein the portion that traverses the gap comprises a structure [Fig. 14, wherein 54” traverses the gap. The portion traversing the gap of brace 54 can also be seen in Figs. 5-6 and 10. Claim 3, brace 54” to rigidly connect the gradient coil assembly and therefore provide support and will facilitate alignment of the primary and shield coils. See also rest of reference.].
	However, Overweg and Schulz are silent in teaching an epoxy-fiberglass or epoxy-carbon fiber structure.
	Feenan, which is also in the field of MRI, teaches an epoxy-fiberglass or epoxy-carbon fiber structure [Col. 2, lines 42-47, wherein the gradient tube is made of epoxy and carbon fibers. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art at the time of the claimed invention to combine the teachings of Overweg and Schulz with the teachings of  Feenan because Overweg teach a supporting structure which includes supporting gradient coils and Feenan also teaches a gradient coil support structure and that it is known to construct these structures with epoxy and carbon fiber [Feenan - Col. 2, lines 42-47. See also rest of reference.]. Therefore, it would have been obvious to try having the support structure of the gradient support in Overweg also be made of epoxy-carbon fiber, similar to Feenan.

Claim 25 can also be rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over previous cited Overweg, in view of previously cited Gebhardt, in view of Feenan (US 6,940,281). 

Regarding claim 25, Overweg and Gebhardt teach the limitations of claim 21, which this claim depends from.
	Overweg further teaches wherein the portion that traverses the gap comprises a structure [Fig. 14, wherein 54” traverses the gap. The portion traversing the gap of brace 54 can also be seen in Figs. 5-6 and 10. Claim 3, brace 54” to rigidly connect the gradient coil assembly and therefore provide support and will facilitate alignment of the primary and shield coils. See also rest of reference.].
	However, Overweg and Gebhardt are silent in teaching an epoxy-fiberglass or epoxy-carbon fiber structure.
	Feenan, which is also in the field of MRI, teaches an epoxy-fiberglass or epoxy-carbon fiber structure [Col. 2, lines 42-47, wherein the gradient tube is made of epoxy and carbon fibers. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art at the time of the claimed invention to combine the teachings of Overweg and Gebhardt with the teachings of  Feenan because Overweg teach a supporting structure which includes supporting gradient coils and Feenan also teaches a gradient coil support structure and that it is known to construct these structures with epoxy and carbon fiber [Feenan - Col. 2, lines 42-47. See also rest of reference.]. Therefore, it would have been obvious to try having the support structure of the gradient support in Overweg also be made of epoxy-carbon fiber, similar to Feenan.

Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over previous cited Overweg, in view of previously cited Schulz, in view of previously cited Feenan, and in further view of AZO Materials (“Carbon / Epoxy Composite Materials - Properties - Supplier Data by Goodfellow”).

Regarding claim 27, Overweg and Schulz teach the limitations of claim 21, which this claim depends from.
	Overweg further teaches wherein the portion that traverses the gap has a density [Fig. 14, wherein 54” traverses the gap and will have a density. The portion traversing the gap of brace 54 can also be seen in Figs. 5-6 and 10. Claim 3, brace 54” to rigidly connect the gradient coil assembly and therefore provide support and will facilitate alignment of the primary and shield coils. See also rest of reference.].
	However, Overweg and Schulz are silent in teaching a density of less than or equal to 2 g/cm3.
	Feenan, which is also in the field of MRI, teaches an epoxy-fiberglass or epoxy-carbon fiber structure [Col. 2, lines 42-47, wherein the gradient tube is made of epoxy and carbon fibers. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art at the time of the claimed invention to combine the teachings of Overweg and Schulz with the teachings of  Feenan because Overweg teach a supporting structure which includes supporting gradient coils and Feenan also teaches a gradient coil support structure and that it is known to construct these structures with epoxy and carbon fiber [Feenan - Col. 2, lines 42-47. See also rest of reference.]. Therefore, it would have been obvious to try having the support structure of the gradient support in Overweg also be made of epoxy-carbon fiber, similar to Feenan.
	However, Overweg, Schulz, and Feenan are still silent in teaching a density of less than or equal to 2 g/cm3.
	AZO Materials teaches a density of less than or equal to 2 g/cm3 [Density is 1.6 g/cm3].
	It would have been obvious to a person having ordinary skill in the art at the time of the claimed invention to combine the teachings of Overweg, Schulz and Feenan with the teachings of AZO Materials because Feenan teaches using an epoxy-carbon fiber material to support the gradient coil and AZO Materials teaches that the known density of epoxy-carbon fiber composites is 1.6 g/cm3 [See AZO Materials table].

Claim 27 can also be rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over previous cited Overweg, in view of previously cited Gebhardt, in view of previously cited Feenan, and in further view of AZO Materials (“Carbon / Epoxy Composite Materials - Properties - Supplier Data by Goodfellow”).

Regarding claim 27, Overweg and Gebhardt teach the limitations of claim 21, which this claim depends from.
	Overweg further teaches wherein the portion that traverses the gap has a density [Fig. 14, wherein 54” traverses the gap and will have a density. The portion traversing the gap of brace 54 can also be seen in Figs. 5-6 and 10. Claim 3, brace 54” to rigidly connect the gradient coil assembly and therefore provide support and will facilitate alignment of the primary and shield coils. See also rest of reference.].
	However, Overweg and Gebhardt are silent in teaching a density of less than or equal to 2 g/cm3.
	Feenan, which is also in the field of MRI, teaches an epoxy-fiberglass or epoxy-carbon fiber structure [Col. 2, lines 42-47, wherein the gradient tube is made of epoxy and carbon fibers. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art at the time of the claimed invention to combine the teachings of Overweg and Gebhardt with the teachings of  Feenan because Overweg teach a supporting structure which includes supporting gradient coils and Feenan also teaches a gradient coil support structure and that it is known to construct these structures with epoxy and carbon fiber [Feenan - Col. 2, lines 42-47. See also rest of reference.]. Therefore, it would have been obvious to try having the support structure of the gradient support in Overweg also be made of epoxy-carbon fiber, similar to Feenan.
	However, Overweg, Gebhardt, and Feenan are still silent in teaching a density of less than or equal to 2 g/cm3.
	AZO Materials teaches a density of less than or equal to 2 g/cm3 [Density is 1.6 g/cm3].
	It would have been obvious to a person having ordinary skill in the art at the time of the claimed invention to combine the teachings of Overweg, Gebhardt and Feenan with the teachings of AZO Materials because Feenan teaches using an epoxy-carbon fiber material to support the gradient coil and AZO Materials teaches that the known density of epoxy-carbon fiber composites is 1.6 g/cm3 [See AZO Materials table]. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385. The examiner can normally be reached Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RISHI R PATEL/Primary Examiner, Art Unit 2896